HASTIE, Circuit Judge
(dissenting).
The opinion of the court reasons that the result reached by the Federal Power Commission in these cases is a permissible result despite the strictures of the decision rendered by the Supreme Court *870on June 22, 1959 in Atlantic Refining Co. v. Public Service Commission, 79 S.Ct. 1246. I am not now prepared to challenge that view. However, before reaching that point it seems appropriate to ask whether the Commission would have proceeded in the way it did and reached the result it reached here, had the subsequent teaching of the Atlantic Refining Co. case then been before it.
Certainly the Atlantic Refining Co. case indicates an approach and emphasizes considerations which might well have led the Commission to a different result, with or without further inquiry as to reasonable rates, in the cases now before us. To me that conclusion is a sufficient reason for sending these cases back to the Commission for reexamination. I would vacate the orders of the Commission in the present cases and remand with instructions to reconsider in the light of Atlantic Refining Co. v. Public Service Commission,